Citation Nr: 0900284	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$1944.86.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 to August 
1997.  The veteran also had active duty in the Naval Reserves 
from May 1998, according to the Department of Defense.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in St. Louis, 
Missouri.  In this decision, the Committee determined that a 
waiver of the recovery of the veteran's debt in the amount of 
$1944.86 was not appropriate.  The veteran appealed the 
determination.


FINDINGS OF FACT

1.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

2.  The fault of VA in the creation of the debt outweighs the 
fault of the veteran.   

3.  Recovery of one half the amount of the remaining debt in 
the calculated amount of $972.43 would not be against equity 
and good conscience.


CONCLUSION OF LAW

The veteran is entitled to a partial waiver of recovery of 
overpayment of compensation benefits in the calculated amount 
of $972.43.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Furthermore, the VCAA 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  
Therefore, while the record before the Board does not reflect 
that the veteran was specifically notified of the provisions 
of the VCAA, such notice is not required under governing law.  
Accordingly, the Board therefore finds that no further action 
is necessary under the VCAA at this time, and that the case 
is ready for appellate review.

Notwithstanding the above, the Board notes that the RO 
explained to the veteran the basis for finding overpayment in 
the July 2005 decision, the December 2005 Statement of the 
Case (SOC) and, most recently, in the October 2008 
Supplemental Statement of the Case.  The veteran has also 
been afforded with ample opportunity to present information 
and evidence in support of his claim and has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal.  
Furthermore, the essential facts in this case have been 
developed to the extent possible and the Board finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In light of the foregoing, 
the Board concludes that this case is ready for appellate 
review.

Analysis 

The veteran seeks waiver of recovery of an overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$1944.86.  The veteran asserts that the fault lies with VA 
for the creation of the overpayment because he did not 
receive notice that his educational benefits were dependent 
on his duty status and he had always indicated his duty 
status correctly in applications to VA.  He additionally 
contends that his active, reserve, and return to active 
service dates were incorrect as stated in the SOC and his 
service as an active reservist actually began on May 1, 1999.  
The veteran has further indicated that his financial status 
changed after submitting his March 2005 Financial Status 
Report due to a recent marriage and incursion of spousal 
debt, a higher cost of living after moving to southern 
California, and a new child arrival.  

The Board notes that the RO has denied the veteran's request 
for waiver because the veteran was paid for Chapter 30 
education benefits for the period of June 1999 to June 2002, 
however, when he returned to active duty on May 1, 1998, his 
education entitlement changed to tuition and fees, which 
created the overpayment.  The RO determined that the 
veteran's fault outweighs any financial hardship in the 
creation of the debt.    

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 1.965.  In other 
words, any indication that the appellant committed fraud, 
misrepresentation of a material fact, or bad faith/lack of 
good faith in connection with the receipt of VA benefits 
precludes the granting of a waiver of recovery of the 
overpayment.

The Court defines bad faith as, "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
describe bad faith as an unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits or services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with the intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  A 
lack of good faith is defined under VA law as, "the absence 
of an honest intention to abstain from taking unfair 
advantage of the holder and/or the government."  38 C.F.R. § 
1.965(b)(3).

In the present case, the Committee found no evidence of 
fraud, misrepresentation, bad faith, or a lack of good faith 
in the creation of the debt at issue.  The Board agrees with 
this finding.  Thus, the major issue for consideration, then, 
is whether recovery from the appellant of this overpayment 
would be against the principles of equity and good 
conscience, utilizing the factors described at 38 C.F.R. § 
1.965(a).

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; (2) balancing 
of faults - weighing fault of the debtor against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 C.F.R. § 1.965(a); 
see generally Cullen v. Brown, 5 Vet. App. 510 (1993).

In the present case, the veteran was only entitled to receipt 
of education benefits at the servicemember rate for the 
period from June 1999 to June 2002 because he had reentered 
active duty as a reservist.  38 C.F.R. §§  21.7135(q), 
21.7136(b).  Nevertheless, VA overpaid the veteran for 
education benefits for coursework taken from June 1999 to 
June 2002 at the veteran rate.  [The Board notes that the 
veteran has indicated that his service as an active reservist 
did not begin until May 1, 1999.  However, the record 
reflects that the veteran has not presented any evidence to 
support this assertion.  Even assuming that the veteran's 
statement regarding when his service as an active reservist 
began is indeed correct, it would not affect the debt as the 
veteran still would be shown to have been paid education 
benefits during a time that he had active duty status (i.e., 
from June 1999 to June 2002).]  

This case, in part, involves consideration of the veteran's 
fault, and of respective fault between the veteran and VA. 38 
C.F.R. § 1.965(a)(1), (2).  After review of the record, the 
Board finds that there is some degree of fault on the part of 
VA in creation of the veteran's debt.  VA has stated that the 
overpayment resulted because the veteran failed to inform VA 
of his return to active duty status; however, there is no 
indication that VA notified the veteran that he had to inform 
VA of the status change when he reentered active duty.  While 
the record includes an email communication dated in December 
2004 that notes that the veteran was sent letters asking him 
about his duty status, the letters referenced are not 
apparent in the record.  The Board also observes that the 
veteran has stated that he had always informed the VA of his 
duty status in every way asked and had indicated his duty 
status correctly on application.  The available documentation 
tends to support the veteran's assertion and the RO has not 
included any contradictory evidence in the record.    

The Board also finds that the veteran is at some fault for 
failing to notify VA of the change of his duty status which 
led to overpayment.  The Board notes that the veteran has 
asserted that he was unaware that his education benefits were 
dependent on his active duty status.  As discussed above, 
there is no documentation in the record to show that VA 
specifically notified the veteran of the need to inform VA of 
his active duty status in connection with his receipt of 
educational assistance benefits.  However, the record 
suggests that the veteran had previously received educational 
assistance benefits based on his status as an active 
servicemember prior to the period in question (i.e., from 
June 1999 to June 2002).  Indeed, enrollment certification 
forms (VA Form 22-1999) dated in 1989 and 1990 show that the 
veteran was on active duty and in receipt of educational 
assistance benefits for coursework taken during the period 
from August 1989 to July 1990.  Furthermore, the veteran had 
previously submitted an application for education benefits in 
November 1989 and was asked about his active duty status on 
the form.  The record indicates that the veteran also 
received educational assistance benefits as a veteran, not an 
active servicemember, prior to June 1999.  Thus, the veteran 
likely should have known that the amount of educational 
assistance benefits received was dependent on his active duty 
status despite the absence of notice from VA.  However, such 
likelihood does not fully obviate VA's responsibility to have 
informed the veteran of his obligation to report his duty 
status in a timely manner in this regard.       

The Board additionally notes that the veteran has indicated 
that payment of the debt would result in undue financial 
hardship due to increased financial strain resulting from 
events (i.e., marriage, relocation, and birth of a child) 
that have taken place since he submitted his prior financial 
status report in March 2005.  Unfortunately, however, the 
veteran has not submitted an updated financial status report 
or any other information in support of this assertion.  Thus, 
the Board must evaluate the veteran's claim based on the 
evidence of record.  The veteran's financial status report 
dated in March 2005 reveals that he had a net monthly income 
less expenses of $2,675.37 at that time.  The veteran has not 
indicated that he or his family would be deprived of the 
basic necessities as a result of repayment of the debt.  
Thus, there is no indication that payment of the debt would 
result in undue hardship for the veteran despite the 
veteran's contention.      

The evidence further shows that the veteran was indeed 
unjustly enriched by receiving benefits to which he was not 
entitled.  Additionally, there is no indication that the 
veteran changed his position to his detriment due to the 
receipt of additional educational assistance benefits.  
Furthermore, recovery of the veteran's educational assistance 
benefits would not nullify the objective for which the 
benefits were intended as the veteran still received benefits 
for educational assistance at the servicemember rate for the 
period in question.  

After weighing all of the factors described at 38 C.F.R. § 
1.965(a), the Board finds that payment of one-half of the 
remaining debt would not be against equity and good 
conscience.  Furthermore, the veteran is entitled to waiver 
of one-half of the amount of his remaining debt (i.e., 
$972.43) in consideration of VA's fault in the creation of 
the overpayment, which is found to have outweighed the 
veteran's fault.  Thus, a partial waiver of recovery of the 
overpayment in the amount of $972.43 is granted.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a partial waiver of recovery of the 
overpayment of VA compensation benefits in the amount of 
$972.43 is granted; to this extent, the appeal is allowed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


